Title: To George Washington from Andrew Lewis, 1 September 1757
From: Lewis, Andrew
To: Washington, George



Augusta Court house Sept. the 1st 1757

Last Night I arrived here in Order to fall upon sume Method to Ingage provitions for the troop Stationed in this County—his honr the governor has ordred me to Regulate the Militia of this County. & as there is a General Muster here this Day it is part of my Business.
As soon as Capt. Woodward arived at Fort Lyttelton Lt Bullat Marched & Joined me at Dickensons Fort Sume Days Before I left that. Inclosed you have returns According to my Instructions with Size & Necessary Rolls—my old Company had not thire hats. Nither were they Sint from Winchester the men is Very unasey about the want of them as they are in a manner Barehedad—I send Mr Allan with sume Assistance afture the men which Deserted from me at this place on my March out. they had not the Fortun to take Either of them. but hering of Sume Others took 2 who Deserted from Lt Bucknar on his march from Fredericksburg. these 2 with one Inlisted which you may see by my Return want thire Cloaths & Inlisting money. as you will have frequant opertunitys of sending Necessarys which we are in want of as you will see by the Necessary Rolls, by waggons or Carts Coming to this place I hop⟨e⟩ you will Send them—In Answer to a Letter I sent to his honr the

governor he writs me to Abandon Fort Lyttelton or Continue the troop as I think propar. As that Fort in time may be of Sume Service I think it Best to Continue one officer with 20 Men at it. Capt. Woodward with 50 at Campbels the Remainder of the Detachment under Capt. Woodward which will be Neare 30 at old Cloyds. Capt. Dickenson with his Company I have ordred to the mouth of Crags Crek, by which Means I Beleve the people will Return to thire habitations. before my arrivel here with the troops, there was not a Soule Between the N[ort]h R[ive]r & Vauses. but Since most of the fork people has Returned—I shall Send a Small part of my Company to Fort Dinwiddie I have Stationed Capt. Preston in the Bull-pasture. There is tow Companys of the Militia Now on Duty which I know not how to Dispose of. tho. I wrot to the governor in a partickular Manner about them he wrot me he knew of none but Preston & Dickenson, not withstanding the others ⟨were⟩ Stationed by his & the Counsels Order. there is one place yt Vacant which if not garesoned the Consequences may be bad. that is the So. Branch or So. fork Betwen Capt. Woodwards old Station & Prestons. as the governor has not given me a Derict Answer nor I Believe wont, I am afread that place must be Destetutt.
His honr wrot me Colo. Reed was apointed to Suply the troops under my Command with provitions. I havt as yt heard from Reed. nor Cant larn that he has provided one Mouth foull which has layd me under an Obligation to provid. I supose I shall ly out of my money Sume years, perhaps afture taking as many jurneys to Wmsburg as will ocation the spending the hole I may Receive it. I am Sir your most Obedeant & very Humble Servant.

Andw Lewis


P.S. few days since a Serjt of the Militia was kiled by the Enemy Near Fort Dinwiddie which is all the Damage done in this Country Since my arivel.

